JONES, Chief Judge,
together with
KING, WIENER, CLEMENT and OWEN, Circuit Judges, dissenting:
I respectfully dissent from the majority’s decision certifying to the Supreme *572Court a purely interlocutory question: whether the prosecution of Seale for a fatal kidnapping that occurred in 1964 but was not indicted under federal law until 2007 is barred by a federal limitations period. This court was evenly divided on en banc rehearing and reached no resolution of the issue. Seale’s appeal was relegated for consideration of his remaining issues to the three-judge panel that had been previously responsible for the case but had not ruled on those other points.
Although the certification falls within the permissible scope of Sup.Ct. Rule 19, it is not worth this busy court’s time or that of the also-busy Supreme Court to pursue that path. The likelihood of the Court’s accepting certification, based on past usage, is virtually nil. The Court has accepted Rule 19 certifications only four times in more than sixty years.1 To seek certification of an interlocutory appellate decision is also imprudent, especially where, left to its own devices, the panel decision might ultimately reverse the conviction. Finally, I cordially disagree with Judge DeMoss’s prediction that this limitations issue may bear on two dozen or so cold cases of ugly racial violence remaining from the early 1960s. The letter from the Civil Rights Division of the Department of Justice was far from clear on this point.
CARL E. STEWART, Circuit Judge, dissents.

. See United States v. Rice, 327 U.S. 742, 66 S.Ct. 835, 90 L.Ed. 982 (1946); United States v. Barnett, 376 U.S. 681, 84 S.Ct. 984, 12 L.Ed.2d 23 (1964); Moody v. Albemarle Paper Co., 417 U.S. 622, 94 S.Ct. 2513, 41 L.Ed.2d 358 (1974); Iran Nat’l Airlines Corp. v. Marschalk Co., 453 U.S. 919, 101 S.Ct. 3154, 69 L.Ed.2d 1002 (1981). "[T]he Court has made the statutory provision authorizing the certificate procedure virtually, but not quite, a dead letter.'' Eugene Gressman et al„ Supreme Court Practice 597 (9th ed.2007).